4 So. 3d 79 (2009)
Robert Lee CALHOUN, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-412.
District Court of Appeal of Florida, Fifth District.
February 27, 2009.
James S. Purdy, Public Defender, and Susan A. Fagan, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Douglas T. Squire, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Calhoun challenges the order entered by the trial court on November 19, 2008, wherein the trial court specified the conditions of probation allegedly violated by Calhoun. The order was entered in response to Calhoun's motion to correct sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(b)(2). Calhoun argues that the trial court was without jurisdiction to render the order because the trial court had not acted within the *80 required time period. The State concedes error. Alfonzo v. State, 962 So. 2d 381 (Fla. 5th DCA 2007).
Accordingly, the November 19, 2008 order is quashed and this cause is remanded to the trial court for resentencing.
Order QUASHED; REMANDED.
PALMER, C.J., TORPY and EVANDER, JJ., concur.